DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
The IDS filed 6/17/2019 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vax et al. (U.S. Patent Number 11,238,176), hereinafter referred to as Vax.
Regarding claim 1, Vax discloses a method, the method comprising: responsive to identifying one or more applications on a computing device, identifying, by one or more computer processors, terms and conditions associated with the one or more applications (column 6, lines 63-67, determines data sources, and column 22, lines 44-51, regulations related to applications); generating, by one or more computer processors, a knowledge base based on the 
Regarding claim 2, Vax discloses responsive to transmitting the advisory to the user, determining, by one or more computer processors, whether an indication is received from the user, wherein the indication is a request to remove sensitive information about the user from the identified secondary associations; responsive to determining that an indication is received from the user, transmitting, by one or more computer processors, a remove notice to the identified secondary associations; and updating, by one or more computer processors, the generated knowledge base (column 4, lines 12-14, customer request for deletion of data).
Regarding claim 3, Vax discloses storing, by one or more computer processors, the identified terms and conditions associated with the one or more applications to a memory (column 22, lines 1-5, compliance regulations stored in system).
Regarding claim 4, Vax discloses responsive to generating the knowledge base based on the identified terms and conditions, creating, by one or more computer processors, an application map, wherein the application map shows associations between the identified one or more applications and the sensitive information required by the identified one or more applications as specified in the terms and conditions associated with the identified one or more applications; storing, by one or more computer processors, the created application map to a memory; and transmitting, by one or more computer processors, the created application map to the user (column 19, lines 31-44, applications details widget provides information about applications that access personal information).
Regarding claim 5, Vax discloses responsive to identifying secondary associations to the identified one or more applications, transmitting, by one or more computer processors, a notification to the user, wherein the notification includes one or more names of the identified secondary associations (column 5, lines 44-47, name of data source).
Regarding claim 6, Vax discloses responsive to determining that sensitive information about the user is not found, identifying, by one or more computer processors, one or more new applications on the computing device (column 7, lines 36-39, determines additional data sources).
Regarding claim 7, Vax discloses responsive to determining that an indication is not received from the user, identifying, by one or more computer processors, one or more new applications on the computing device (column 9, lines 28-31, continues to search next data source).
Regarding claim 8, Vax discloses a computer program product, the computer program product comprising: one or more computer readable storage media; and program instructions 
Regarding claim 9, Vax discloses program instructions stored on the one or more computer readable storage media, to: responsive to transmitting the advisory to the user, determine whether an indication is received from the user, wherein the indication is a request to remove sensitive information about the user from the identified secondary associations; responsive to determining that an indication is received from the user, transmit a remove notice to the identified secondary associations; and update the generated knowledge base (column 4, lines 12-14, customer request for deletion of data).
Regarding claim 10, Vax discloses program instructions stored on the one or more computer readable storage media, to: store the identified terms and conditions associated with the one or more applications to a memory (column 22, lines 1-5, compliance regulations stored in system).
Regarding claim 11, Vax discloses program instructions stored on the one or more computer readable storage media, to: responsive to generating the knowledge base based on the identified terms and conditions, create an application map, wherein the application map shows associations between the identified one or more applications and the sensitive information required by the identified one or more applications as specified in the terms and conditions associated with the identified one or more applications; store the created application map to a memory; and transmit the created application map to the user (column 19, lines 31-44, applications details widget provides information about applications that access personal information).
Regarding claim 12, Vax discloses program instructions stored on the one or more computer readable storage media, to: responsive to identifying secondary associations to the identified one or more applications, transmit a notification to the user, wherein the notification includes one or more names of the identified secondary associations (column 5, lines 44-47, name of data source).
Regarding claim 13, Vax discloses program instructions stored on the one or more computer readable storage media, to: responsive to determining that sensitive information about the user is not found, identify one or more new applications on the computing device (column 7, lines 36-39, determines additional data sources).
Regarding claim 14, Vax discloses program instructions stored on the one or more computer readable storage media, to: responsive to determining that an indication is not received from the user, identifying, by one or more computer processors, one or more new applications on the computing device (column 9, lines 28-31, continues to search next data source).
Regarding claim 15, Vax discloses a computer system, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: responsive to identifying one or more applications on a computing device, program instructions to identify terms and conditions associated with the one or more applications (column 6, lines 63-67, determines data sources, and column 22, lines 44-51, regulations related to applications); program instructions to generate a knowledge base based on the identified terms and conditions, wherein the generated knowledge base includes a determination of sensitive information of a user required by each of the identified one or more applications (column 7, lines 52-57, personal information findings); program instructions to identify from a plurality of external data sources with information related to the identified one or more applications, secondary associations of the identified one or more applications (column 15, lines 12-19, connected data sources); responsive to identifying the secondary associations of the identified one or more applications, program instructions to determine whether sensitive information about the user is found in one or more of the identified secondary associations (column 22, lines 65-67, monitors connected data sources for compliance violations); and responsive to determining that sensitive information about the user is found, program instructions to transmit an advisory to the user (column 23, lines 4-21, presents compliance incident reports).
Regarding claim 16, Vax discloses program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: responsive to transmitting the advisory to the user, determine whether an indication is received from the user, wherein the indication is a request to remove sensitive information about the user from the identified secondary associations; responsive to determining that an indication is received from the user, transmit a remove notice to the identified secondary associations; and update the generated knowledge base (column 4, lines 12-14, customer request for deletion of data).
Regarding claim 17, Vax discloses program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: store the identified terms and conditions associated with the one or more applications to a memory (column 22, lines 1-5, compliance regulations stored in system).
Regarding claim 18, Vax discloses program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: responsive to generating the knowledge base based on the identified terms and conditions, create an application map, wherein the application map shows associations between the identified one or more applications and the sensitive information required by the identified one or more applications as specified in the terms and conditions associated with the identified one or more applications; store the created application map to a memory; and transmit the created application map to the user (column 19, lines 31-44, applications details widget provides information about applications that access personal information).
Regarding claim 19, Vax discloses program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer 
Regarding claim 20, Vax discloses program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, to: responsive to determining that sensitive information about the user is not found, identify one or more new applications on the computing device (column 7, lines 36-39, determines additional data sources).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McClintock et al. (U.S. Patent Number 10,515,212) disclosed techniques for tracking sensitive data in a distributed computing environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493